          Case 1:21-cr-00048-LY Document 508 Filed 07/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
   v.                                           §        CRIMINAL NO: 1:21-CR-00048(1)-LY
                                                §
 (1) KARL BECK                                  §


                     Order Denying Motion for Limited Pretrial Release

   Before the Court is Defendant Karl Beck’s Motion for Limited Pretrial Release, filed July 16,

2021 (Dkt. 500), and the Government’s Response, filed July 22, 2021 (Dkt. 506). The Honorable

Lee Yeakel referred the motion to the undersigned for disposition on July 23, 2021.

   Mr. Beck asks to be released from pretrial detention “for 15-30 days so that he and his family

can grieve the passing of his father-in-law.” Dkt. 500 at 1. Mr. Beck explains that his father-in-

law passed away unexpectedly on July 1, 2021, and that Mr. Beck and his two youngest children

were very close to him. Id.

   The government opposes the request for numerous reasons, arguing that there are no conditions

the Court can set that will reasonably assure Mr. Beck’s appearance or the safety of the community

pursuant to 18 U.S.C. § 3142. Mr. Beck is charged with being “a key member of a large

methamphetamine distribution organization,” and not all members of the group are in custody.

Dkt. 506 at 2. As detailed in the Pretrial Services Report, Mr. Beck has four convictions for assault

and violation of protective orders; the most recent of these, in 2017, was for family violence. Id.

at 1. Also, Mr. Beck was on parole for a state drug trafficking offense at the time of the instant

alleged offense and the state of Texas has issued a parole violator’s warrant for him, which remains

pending. Id. at 2. Finally, as the government notes, Mr. Beck’s girlfriend, the mother of his two




                                                 1
           Case 1:21-cr-00048-LY Document 508 Filed 07/23/21 Page 2 of 2




youngest children, stated in the Pretrial Services Report that she and Mr. Beck “do not reside

together and they only have weekly, maybe monthly, contact.”

    After considering the motion, the Court is of the opinion that it should be denied. The Court is

sympathetic to the impact of the loss of Mr. Beck’s father-in-law on him and his children.

Nonetheless, given Mr. Beck’s extensive criminal record and history of violent behavior, including

domestic violence, the Court finds that he is likely to pose a danger to the safety of the community

if released.

    For these reasons, Defendant’s Motion for Limited Pretrial Release (Dkt. 500) is DENIED.

    SIGNED on July 23, 2021.


                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 2
